Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention. Specifically, the prior art fails to disclose 
Circular range bins,
wherein the transforming comprises: 
decomposing the stripmap range profile data into components corresponding to different sectors of an antenna beam of an approximately normal positioned antenna having a defined beamwidth, the decomposing comprising determining an azimuth signal, and 
extracting angular range profile data corresponding to different illumination angles within the defined beamwidth; and wherein the extracting comprises: 
bandpass filtering the azimuth signal to produce a plurality of return signal frequency bins, 
determining a Doppler angle for each return signal frequency of the plurality of return signal frequency bins, and 
storing the Doppler angle for each return signal frequency in a return signal angle bin corresponding to the angular range profile data
	The closest prior art are those documents listed in the Notice Of References Cited. Specific note is made of Ni (US20180372862), Tsunoda (US 6738009), and Chang (US 7609198B2).
	The prior art teaches of SAR based navigation and creating different profiles of the areas. It also teaches performing mapping with the use of beamforming and sequential mapping. 

extracting angular range profile data corresponding to different illumination angles within the defined beamwidth; and wherein the extracting comprises: 
bandpass filtering the azimuth signal to produce a plurality of return signal frequency bins, 
determining a Doppler angle for each return signal frequency of the plurality of return signal frequency bins, and storing the Doppler angle for each return signal frequency in a return signal angle bin corresponding to the angular range profile data”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648